COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  JONATHAN MCALLISTER,                                            No. 08-20-00044-CV
                                                  §
  Appellant,                                                        Appeal from the
                                                  §
  v.                                                           County Court at Law No. 2
                                                  §
  DISCOVERY BANK,                                               of Travis County, Texas
                                                  §
  Appellee.                                                    (TC# C-1-CV-19-004080)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal and this decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF APRIL, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.